Rubin, J.,
dissents and votes to reverse the order insofar as appealed from, on the law, and to grant summary judgment to appellant, with the following memorandum. The majority decision results in a major and unwarranted extension of landlord tort liability in New York to which I cannot subscribe. At common law it is the general rule that the owner of land ceases to be liable in negligence for its condition or use when the land passes out of his possession and control before injury results (Pharm v Lituchy, 283 NY 130,132; Cullings v Goetz, 256 NY 287; Kilmer v White, 254 NY 64). In the absence of any special relationship, the majority creates a duty on the part of a landlord to protect third parties, on premises which are in the exclusive possession and control of a tenant, from the tenant’s future negligent act. By the mere act of renting his property to a tenant who owns a dog known to the landlord to be potentially vicious, the landlord will owe a duty of care to third parties, who are on the premises at the express or implied invitation of the tenant, to protect them from future injury caused by that dog. This holding is contrary to established law. The general rule holds that a person who owns, harbors, or keeps a dog with known vicious propensity is liable for any injuries caused by that dog (Muller v McKesson, 73 NY 195; Brice v Bauer, 108 NY 428; Quilty v Battie, 135 NY 201, 204). However, New York has repeatedly refused to extend that liability to a landlord who merely leases realty to the owner, harborer or keeper of such an animal (see Zwinge v Love, 37 AD2d 874; Theobald v Grey Public Relations, 39 AD2d 902,903, involving an inherently dangerous animal — a lion; Simpson v Griggs, 58 Hun 393; Denagy v Doscher, 40 Misc 2d 643, landlord knew of tenant’s vicious dog; cf. Siegel v 1536-46 St. John’s Place Corp., 184 Misc 1053, landlord retained control of “common stairway” of apartment building where dog bite occurred; Landlord’s Liability to Third Person for Injury Resulting from Attack by Dangerous or Vicious Animal Kept by Tenant, Ann., 81 ALR3d 638, 641, 643). The criterion to determine a landlord’s liability focuses on his “control” over his property: Only if the landlord is in a "osition to prevent the harm complained of can he be held to have a duty to do so (see Siegel v 1536-46 St. John’s Place Corp., 184 Misc 1053, supra). At bar, it is not alleged that at the time of the injury the landlord in any way controlled the tenant, or the dog, or any part of the property where the dog was kept. The majority’s novel argument suggests that the landlord retained “a measure of control” over the property by virtue of the fact that he could refuse to enter into a lease with the tenant or, in the alternative, impose a condition prohibiting the keeping of the vicious dog on the property. However, a dog is not a nuisance per se nor is a dog an inherently dangerous animal. A dog with vicious propensities only becomes dangerous or a nuisance when not properly restrained or guarded (see Muller v McKesson, 73 NY 195, supra; Dogs as Nuisance, Ann., 79 ALR 1060). Where an injury is directly caused by the tenant’s negligence in harboring the animal, an absentee landlord is not answerable for the acts of the tenant absent a duty imposed upon him (cf. Palsgraf v Long Is. R. R. Co., 248 NY 339). And, a duty to prevent negligence should not be imposed on a landlord who does not control the tenant tort-feasor (cf. Pulka v Edelman, 40 NY2d 781, 783; Fessler v Brunza, 89 AD2d *1076640). The majority reasons that this duty should be imposed on the theory that a vicious dog poses a reasonably foreseeable risk to third parties. However, “[Qoreseeability should not be confused with duty. The principle expressed in Palsgraf v Long Is. R.R. Co. (248 NY 339, supra) * * * is applicable to determine the scope of the duty — only after it has been determined that there is a duty. Since there is no duty here, that principle is inapplicable” (Pulka v Edelman, 40 NY2d 781, 785, supra). A landlord is not legally responsible for the conduct of his tenant merely because it is foreseeable that the tenant might act negligently sometime in the future. A landlord is not an insurer of his tenant’s safety much less the safety of people his tenant invites on to the leased property (cf. Bennett v Ames, 77 AD2d 390, 392). Plaintiff has legal recourse in negligence against the owner of the dog so he is not without a remedy. To hold that he is similarly entitled to protection from the landlord for the conduct of the tenant, where plaintiff’s injury was not the result of any act or omission for which the defendant landlord was responsible apart from his failure to exclude the dog from the premises, is to create an unnecessary and far-reaching extension of duty beyond the limits required under the law of negligence. For the above-stated reasons, the order of the Supreme Court should be reversed insofar as appealed from, on the law, and that branch of defendants’ motion for summary judgment, which sought dismissal of the complaint as against appellant should be granted.